UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-1959


RONNIE CLARKE,

                 Plaintiff - Appellant,

          v.

RICHMOND BEHAVIORAL HEALTH AUTHORITY; JACK O. LANIER, DrPH,
MHA, FACHE, Current Chief Executive Officer; CHARLES D.
STORY, III, Current Human Resources Director; MICHAEL TUTT,
Current Retention and Recruitment Coordinator; ALL RICHMOND
BEHAVIORAL HEALTH AUTHORITY BOARD MEMBERS; FRANCES M.
CHRISTIAN, Ph.D., Chairperson, Richmond Behavioral Health
Authority Board Member; WAYNE BLANKS, Vice Chairperson,
Richmond Behavioral Health Authority Board Member; TRACEY
CAUSEY,   Treasury/Secretary,  Richmond   Behavioral  Health
Authority Board Member; HENRY F. BULIFANT, IV, Richmond
Behavioral Health Authority Board Member; LINDA CARR,
Richmond Behavioral Health Authority Board Member; MARGARET
NIMMO CROWE, Richmond Behavioral Health Authority Board
Member and Former Chairperson; STEVEN DANISH, Ph.D, Richmond
Behavioral Health Authority Board Member; ANDREW EPPS, III,
Richmond Behavioral Health Authority Board Member; SAMUEL
LILLARD, Richmond Behavioral Health Authority Board Member;
WILLIAM MIMS, Richmond Behavioral Health Authority Board
Member; NAPOLEON PEOPLES, Ph.D., Richmond Behavioral Health
Authority Board Member; ROSE STITH SINGLETON, Richmond
Behavioral Health Authority Board Member,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.      Robert E. Payne, Senior
District Judge. (3:09-cv-00743-REP-DJN)


Submitted:   November 20, 2012             Decided: November 26, 2012
Before TRAXLER,   Chief   Judge,   and   SHEDD   and   FLOYD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Ronnie Clarke, Appellant Pro Se.       Lisa H. Leiner, HARMAN,
CLAYTOR, CORRIGAN & WELLMAN, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                   2
PER CURIAM:

            Ronnie     Clarke   appeals     the   district   court’s    order

dismissing his action against Defendants because Clarke failed

to file an amended complaint as ordered by the district court.

Clarke   has    also   filed    an   application    to   proceed   in   forma

pauperis.      We have reviewed the record and find no reversible

error.   Accordingly, although we grant Clarke’s application to

proceed in forma pauperis, we affirm the district court’s order.

See Clarke v. Richmond Behavioral Auth., No. 3:09-cv-00743-REP-

DJN (E.D. Va. July 27, 2012).              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                    AFFIRMED




                                       3